The opinion of the Court was delivered by
Fenner, J.
This is an appeal taken by the State from a judgment of the court» qua quashing the general venire of jurors drawn to serve *684at a term of court to be held on the first Monday of April, 1887, on the ground that, owing to certain irregularities in the fixing of said term, it was illegal.
The jury has been discharged; the term has passed; and we would be at a loss to conceive of any object in prosecuting such an appeal, if the district attorney had not informed us in his brief that the grand jury impanelled at said term had returned sundry true bills into court, and that he desires the Supreme Court to pass on the question, in order to be advised as to what course he should pursue in reference to them. But those cases are not before us, and the indictment in this case was not found by that grand-jury.
As regards the present appeal, the questions presented are of a purely moot character, and any decision we might render would be brutum fulmen and entirely inconsequential. We must decline to engage in such superfluous and profitless discussion.
It is, therefore, ordered that this appeal be dismissed.